Citation Nr: 0203826	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  98-17 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
lumbar disc disease.


REPRESENTATION

Veteran represented by:	Kentucky Center for Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from October 1944 to December 
1946, from August 1948 to May 1950, and from October 1950 to 
September 1951.  His appeal comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1999 rating 
decision, in which the Department of Veterans Affairs (VA) 
Regional Office in Louisville, Kentucky (RO), increasing the 
evaluation assigned the veteran's lumbar spine disability to 
40 percent.  In March 2000, the Board remanded this claim to 
the RO for additional development. 


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim and obtained and fully developed all 
relevant evidence necessary for an equitable disposition of 
that claim.

2.  The veteran's lumbar spine disability, which has been 
characterized as disc disease, is moderate to severe, but not 
pronounced in degree.   

3.  The veteran's lumbar spine disability is not so 
exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 40 
percent for lumbar disc disease have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 
5293 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to a higher evaluation for his lumbar spine disability.  In 
November 1997, the RO granted the veteran service connection 
for degenerative disc disease and assigned him a 10 percent 
evaluation for that disability.  The veteran initiated, but 
did not perfect, an appeal of this decision.  In April 1999, 
the RO recharacterized the veteran's spine disability as 
lumbar disc disease and increased the evaluation assigned 
that disability to 40 percent.  The veteran appealed this 
decision.  

During the pendency of the appeal, Congress passed 
legislation that enhances VA's duties to notify a claimant 
regarding the evidence needed to substantiate a claim and to 
assist a claimant in the development of a claim.  See the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126).  The 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment of the VCAA and which are not final as of 
that date.  38 U.S.C.A. § 5107, note (Effective and 
Applicability Provisions) (West Supp. 2001).  

Further, during the pendency of this appeal, in August 2001, 
the VA issued regulations to implement the VCAA.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  The VA has indicated that, with the exception of 
the amended provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) 
(the second sentence), and 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, in a letter dated June 
2001, the RO notified the veteran of the change in the law 
and indicated that it was developing and considering the 
veteran's claim pursuant to that law.  A review of the record 
confirms that the RO indeed took action, described below, 
that is consistent with the notification and assistance 
provisions of the VCAA.  Therefore, the Board's decision to 
proceed in adjudicating this claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

First, as required by the VCAA, in a rating decision dated 
April 1999 and a letter notifying the veteran of that 
decision, the RO informed the veteran of the evidence needed 
to substantiate a claim for a higher evaluation.  See 38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  Moreover, in a 
statement of the case issued in August 1999 and a 
supplemental statement of the case issued in December 2001, 
the RO notified the veteran of all regulations pertinent to 
his claim, informed him of the reasons for which it had 
denied his claim, and provided him an opportunity to present 
evidence and argument in support of his claim.  The Board 
also informed the veteran of the evidence needed to 
substantiate his claim for a higher evaluation in a Remand 
dated March 2000. 

Second, as required by the VCAA, the RO assisted the veteran 
in obtaining and fully developing all evidence necessary for 
the equitable disposition of his claim.  See 38 U.S.C.A. § 
5103A (West Supp. 2001).  For instance, after the veteran 
filed his claim for a higher evaluation, the RO secured all 
evidence identified by the veteran as being pertinent to that 
claim, including VA outpatient treatment records and records 
from Jewish Hospital.  The veteran has not reported, and the 
Board is not aware of, any other outstanding evidence that 
might substantiate the veteran's claim.  The RO also afforded 
the veteran a hearing, during which he testified regarding 
the severity of his lumbar spine disability, and two VA spine 
examinations, during which examiners discussed the severity 
of the veteran's lumbar spine disability.  In a handwritten 
statement received in December 2001, the veteran indicated 
that his condition had worsened since his last examination, 
but that he had nothing more to present in support of his 
claim.    

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA does not require remand of all 
claims pending on its effective date.  See Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001); see also Wensch v. 
Principi, 15 Vet. App. 362, 367-70 (2001) (holding that when 
there is extensive factual development in a case, including 
in the record on appeal and in a detailed Board decision, and 
further assistance would not aid in substantiating a claim, 
the VCAA is inapplicable).  Inasmuch as the RO and the Board 
have notified the veteran of the evidence needed to 
substantiate his claim and have obtained and fully developed 
all relevant evidence necessary for the equitable disposition 
of that claim, a Remand to comply with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (holding that strict adherence to legal 
requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case because such adherence would 
impose additional burdens on the VA with no benefit flowing 
to the veteran). 

The veteran claims that the 40 percent evaluation currently 
assigned his lumbar spine disability does not adequately 
reflect the severity of his lumbar spine symptomatology.  He 
asserts that a higher evaluation is warranted and requests 
the Board to consider his claim on an extraschedular basis.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2001).  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2001); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995). 

The RO initially evaluated the veteran's lumbar spine 
disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
(DCs) 5295-5292.  DC 5295 provides that a maximum evaluation 
of 40 percent is assignable for severe lumbosacral strain 
with listing of the whole spin to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  DC 5292 provides that a maximum evaluation of 40 
percent is assignable for severe limitation of motion of the 
lumbar spine.

In April 1999, the RO increased the evaluation assigned the 
veteran's lumbar spine disability to 40 percent pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  This code provides 
that a 40 percent evaluation is assignable for severe, 
recurring attacks of intervertebral disc syndrome with 
intermittent relief.  A 60 percent evaluation is assignable 
for pronounced intervertebral disc syndrome; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.

In VAOPGCPREC 36-97 (December 12, 1997), the acting VA 
General Counsel held that: (1) Diagnostic Code 5293 involves 
loss of range of motion and, therefore, 38 C.F.R. §§ 4.40 and 
4.45 must be considered when a disability is evaluated under 
this diagnostic code; (2) When a veteran receives less than 
the maximum evaluation under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the evaluation 
corresponds to the maximum evaluation under another 
diagnostic code pertaining to limitation of motion; and (3) 
The Board must address entitlement to an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) if there is evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule, including 38 C.F.R. §§ 4.40, 4.45, and 
4.71a, may be inadequate to compensate for the average 
impairment of earning capacity due to intervertebral disc 
syndrome, regardless of the fact that a veteran may have 
received the maximum schedular rating under a diagnostic code 
based upon limitation of motion.  See also DeLuca, 8 Vet. 
App. at 202.

An evaluation in excess of 40 percent for a lumbar spine 
disability is also assignable if the evidence establishes 
unfavorable ankylosis of the lumbar spine, complete bony 
fixation (ankylosis) of the spine at a favorable angle, or 
certain residuals of a fractured vertebra.  See 38 C.F.R. § 
4.71a, DCs 5285, 5286, 5289 (2001).  

In this case, the Board finds that the veteran's lumbar spine 
disability picture more nearly approximates the criteria for 
a 40 percent evaluation under DC 5293.  As explained in 
greater detail below, the veteran has received treatment for 
his lumbar spine since service.  Since that time, examiners 
have consistently noted that the veteran has pain associated 
with his lumbar spine disability and have consistently 
diagnosed lumbar disc disease.  However, no examiner has 
indicated that the veteran's disc disease is pronounced and 
results in little intermittent relief.  Rather, examiners 
have characterized the disease or symptoms thereof as 
moderate or moderate to severe, findings that satisfy the 
criteria for a 40 percent, rather than a 60 percent 
evaluation, under DC 5293.  Moreover, no examiner has found 
the veteran to have ankylosis, unfavorable or otherwise, of 
the lumbar spine or residuals of a fractured vertebra.

The veteran had active service from October 1944 to December 
1946, from August 1948 to May 1950, and from October 1950 to 
September 1951.  During this time period, in April 1951, the 
veteran complained of and received treatment for an acute low 
back strain.  Examiners initially noted that this condition 
was causing pain, muscle spasm, painful flexion of the trunk 
and limitation of lateral bending, but subsequently recorded 
an improvement in these symptoms.  

From September 1951, when the veteran was discharged from 
service to June 1952, M. M. Hall, M.D., treated the veteran's 
back.  During the latter visit, Dr. Hall noted that the 
veteran had pain and difficulty straightening his back.  He 
diagnosed a chronic, severe, painful sacroiliac strain.    

During a VA examination in February 1952, an examiner noted 
that the veteran had good back muscles, no spasm, good to 
excellent range of motion, no particular reaction on 
palpation and percussion of the bony and muscular structures 
of the back, and symmetrical lower extremities.  The examiner 
also noted that the veteran had an excellent toe to mouth 
test and negative straight leg raising and Patrick Faber 
tests.  The examiner diagnosed an essentially normal back.

The veteran sought back treatment at a VA orthopedic clinic 
in July 1952.  On this date, an examiner noted that the 
veteran was suffering from an exacerbation of his chronic 
sacroiliac strain.  He found pain on movement of the 
veteran's right leg and tenderness over the lumbar vertebrae.  
A neurological evaluation revealed no abnormalities.  In 
February 1953, the veteran visited a private physician who 
noted objectively that the veteran had muscular tenderness 
over the lumbar region and pain on pressure.  Lumbosacral 
strain was identified again during a VA hospitalization from 
December 1966 to January 1967.

During a VA examination in November 1978, the veteran 
reported that he hurt his back three years prior to the 
examination, wore a back brace for two to three years and 
received shots in his back, but had no back problems at that 
time.  The examiner noted no spasm, tenderness to percussion 
or palpation, a normal straight leg raise, and forward 
flexion of the lumbar spine to 90 degrees.  He diagnosed 
chronic low back strain with minimal residuals.  

The veteran underwent another VA examination in October 1997.  
During this examination, the veteran reported intermittent 
flare-ups of low back pain that precluded him from engaging 
in heavy manual labor, but allowed him to work as a service 
station attendant with less active duties.  He reported that 
he had back pain daily, which became more severe when 
sitting, during activity, or after prolonged positioning, but 
no radiation to his extremities and no bowel or bladder 
complaints.  The examiner noted tenderness at the lumbosacral 
junction, forward flexion to 75 degrees, neutral extension, 
rotation to the left and right to 45 degrees and lateral 
bending to the left and right to 20 degrees.  The examiner 
also noted a normal neurologic examination, including motor, 
sensory and deep tendon reflexes, and negative stretch signs.  
X-rays revealed significant degenerative disk disease and 
disk space collapse at the L5-S1 junction, some diffuse 
osteopenia of the lumbar spine and mild spondylosis.  The 
examiner diagnosed degenerative disk disease at L5-S1.  

During a VA spine examination in April 1999, the veteran 
reported that he had had a series of epidural steroid 
injections in the 1960s and had participated in physical 
therapy.  He also reported that he had moderate back pain 
that he treated with ibuprofen, infrequent flare-ups of pain 
that typically occurred after mowing his yard or walking or 
standing for prolonged periods of time, and no complaints of 
radiation.  The examiner noted that, given that there was no 
report of radiating pain, he estimated that the flare-ups 
caused only a minimal amount of additional functional 
impairment.  The examiner also noted that the veteran did not 
use a crutch, brace or cane, had no postural abnormalities or 
fixed deformities of the spine, forward flexion to 40 
degrees, extension to 10 degrees, left and right lateral 
flexion to 20 degrees with slightly increased pain on the 
left, rotation to 20 degrees with slightly increased pain on 
the left, no abnormality of the musculature of the back with 
mild spasm of the lower lumbar paraspinal musculature, full 
strength in the muscles of the lower extremities, brisk and 
symmetric ankle reflexes, and negative seated and supine 
straight leg raise.  X-rays revealed collapse of the L5-S1 
disc space with severe L5-S1 foraminal narrowing, small 
anterior traction spurs on the L4 and L5 body, and mild facet 
hypertrophy and degenerative changes.  The examiner diagnosed 
degenerative disc disease of the lumbar spine and mild 
arthritic changes in the lumbar spine with foraminal 
stenosis.  He indicated that the veteran's complaints were 
consistent with mild degenerative disease of the spine, a 
finding that was not unusual given the veteran's age and 
which was not attributable to the veteran's in-service back 
injury.  

During VA outpatient treatment in April 1999, the veteran 
reported low back pain.  An examiner noted no findings 
related to the veteran's back, but diagnosed chronic back 
pain.

In January 2001, the veteran underwent VA spine, and brain 
and spinal cord examinations.  During these examinations, he 
reported that he had had pain in his lower back since 
discharge, that this pain had worsened within the past few 
years, and that he began to feel pain radiating to his left 
lower extremity in 1999 and numbness and weakness in his left 
leg and foot during the last year.  He reported that after 
the onset of his back problem, he stopped lifting weights.  
He indicated that he worked pumping gas for 20 years.  He 
also noted that he had retired from that work 18 years 
earlier.  He characterized the severity of his pain as 8 on a 
scale of 1 to 10.  He also reported that he had no bowel or 
bladder symptoms and that, since discharge, he had not had 
injections for, or surgery on, his back.  

During the VA spine examination, the examiner noted that the 
veteran was walking without aids, was able to forward flex to 
90 degrees without grimacing, needed to use his hands to walk 
back up the stairs, was able to lateral bend and rotate to 
the left and right to 15 degrees, had tenderness to palpation 
in the paraspinal muscles in the low lumbar spine, a negative 
straight leg raise bilaterally, strength of 5/5 during L2-S1 
motor testing bilaterally, with the exception of the right 
S1, which was 4/5, and vague decreased sensation throughout 
the left lower extremity that was not restricted to a 
dermatomal pattern.  The examiner also noted 2/4 patella and 
1/4 Achilles reflexes bilaterally, downgoing Babinski's 
bilaterally, 1+ posterior tibialis pulses bilaterally, and no 
ataxia when ambulating.  The examiner reiterated the findings 
of the April 1999 x-rays and diagnosed lumbar degenerative 
disc disease with some probable L5-S1 stenosis, moderate to 
severe (based on the veteran's reported symptoms as there 
were no computed tomographies, myelograms or magnetic 
resonance imaging to confirm the amount of stenosis).  He 
explained that the veteran demonstrated signs of pain with 
grimacing in slow movement, that the pain seemed to extend to 
his legs, and that the veteran reported that he got fatigued 
easily.  He indicated that the veteran's range of motion was 
moderately limited due to his pain, that the pain could 
significantly limit his functional ability during flare-ups, 
when the back was used frequently, and that the degree of 
additional range of motion lost due to pain on use or during 
flare-ups would be moderate to severe.   

During the VA brain and spinal cord examination, the examiner 
noted that the veteran had a spastic quadriparesis with 
hyperreflexia and upgoing plantar responses.  Motor 
examination revealed normal muscle bulk, increased tone in 
all four extremities and reduced motor power in all four 
extremities with a power grade of 4/5 by manual testing.  
Muscle stretch reflexes were brisk in all four extremities 
with pathological spread and plantar responses were upgoing 
bilaterally.  Sensory examination revealed a reduction 
perception of vibratory sense in his distal lower extremities 
bilaterally up to his knees.  He was noted to have a spastic 
gait with inability to walk on the tips of his toes or stand 
on the tips of his toes without support as well as on his 
heels.  Romberg sign was absent.  

Initially, the examiner thought that there was a clinical 
picture of cervical myelopathy and that the complaints of low 
back pain were attributable to the musculoskeletal 
etiologies.  However, after reviewing magnetic imaging 
resonance of the cervical and lumbar segments of the spine 
and lumbar spine studies, he reported in an addendum that the 
veteran had degenerative disc disease with no cord 
compression at the cervical level, moderate anterior 
compression of the T3 body with associated degenerative 
changes, and mild narrowing of the thecal sac at L4-5 due to 
degenerative disc disease with no significant spinal stenosis 
or encroachment upon existing nerve roots.  He posited that 
the absence of significant spinal canal stenosis at the 
cervical and lumbar levels indicated that the sensory 
complaints were likely musculoskeletal in nature.  Based on 
the aforementioned findings and a review of the claims file, 
the examiner diagnosed moderately limited range of movement 
in the lower back and moderate lumbar disc disease.   

According to the above findings, the veteran does not have 
pronounced intervertebral disc disease that affords him 
little intermittent relief.  Rather, he has moderate to 
severe lumbar disc disease that causes pain, and has only 
once, since service, been shown in the objective medical 
evidence to cause muscle spasm.  While on most recent VA 
spine examination, the veteran had 1/4 Achilles reflexes 
bilaterally, the spinal cord examiner described the veteran 
as having brisk muscles stretch reflexes in all four 
extremities with pathological spread and no examiner has 
found absent ankle jerk.  From October 1997, when the 
neurologic examination was normal, to January 2001, examiners 
noted additional symptomatology associated with the veteran's 
lumbar spine disability.  During the most recent VA 
examinations, examiners noted decreased motor strength at S1, 
vague decreased sensation throughout the lower extremity, and 
spastic quadriparesis with hyperreflexia and upgoing plantar 
responses.  One of the examiners indicated that the veteran's 
sensory complaints were likely musculoskeletal in nature.  
However, as noted above, the VA rating schedule provides a 
maximum 40 percent rating for severe limitation of motion of 
the lumbar spine and for lumbosacral strain.  See 38 C.F.R. 
§ 4.71a, DCs 5292, 5295 (2001).  Essentially, although 
additional symptomatology has been shown during the appeal 
period in question, examiners have characterized the 
veteran's lumbar disc disease or symptoms thereof as, at 
worst, moderate to severe, not as pronounced.  A 60 percent 
evaluation is thus not assignable under DC 5293.   

An evaluation in excess of 40 percent is also not assignable 
under DC 5285, 5286 or 5289, in the absence of evidence 
showing ankylosis or residuals of a fractured vertebra, or 
pursuant to 38 C.F.R. §§ 4.40, 4.45, as interpreted in 
DeLuca, 8 Vet. App. at 204-205.  During VA examinations in 
April 1999 and January 2001, 
the veteran reported, and the examiners noted, flare-ups of 
increased low back symptomatology, but the April 1999 
examiner found that flare-ups only caused a minimal amount of 
additional functional impairment.  The Board notes that the 
January 2001 spine examiner opined that the veteran had 
moderate to severe degenerative disc disease based on the 
veteran's symptoms and that while motion of the spine was 
moderately limited, pain could significantly limit functional 
ability during flare-ups when the back was used repeatedly; 
he thus, characterized the degree of additional range of 
motion lost due to pain on use or during flare-ups as 
moderate to severe.  However, he also noted that there were 
no computed tomographies, myelograms and no magnetic 
resonance imaging to confirm the amount of stenosis.  The 
January 2001 spinal cord examiner, however, did later review 
a February 2001 magnetic resonance imaging testing report and 
concluded that the lumbar spine study showed mild narrowing 
of the thecal sac at L4-5 due to degenerative disc disease 
with no significant spinal stenosis or encroachment upon 
existing nerve roots.  He then concluded that the range of 
motion of the veteran's lower back was moderately limited and 
that his lumbar disc disease was best characterized as 
moderate.  In fact, the Board, in its March 2000 remand asked 
the examiners who later examiner the veteran in January 2001 
to indicate whether the veteran's lumbar disc disease would 
best be characterized as mild, moderate, severe or 
pronounced, and neither of the examiners indicated that the 
veteran had disc disease pronounced in degree.  Thus, even 
with consideration of additional impairment caused by pain on 
use or with flare-ups, the Board concludes that overall, the 
evidence shows no more than severe impairment.  The Board 
does not find that the evidence of record demonstrates that 
the symptomatology associated with the disability at issue is 
pronounced in degree with little intermittent relief. 

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the veteran's lumbar spine 
disability.  While the veteran has requested consideration on 
an extraschedular basis, the evidence does not establish, 
that his disability causes marked interference with his 
employment (i.e., beyond that contemplated in the assigned 
evaluation).  At the time of the most recent VA examination, 
the veteran reported that he had retired 18 years earlier 
after pumping gas for 20 years.  While the veteran appears to 
assert that he stopped working and has been unable to work 
since due in part to his back, the Board does not find that 
the evidence associated with this claim demonstrates an 
unusual or exceptional disability picture.  The currently 
assigned 40 percent rating contemplates a disability severe 
in degree, and the Board notes that had additional 
symptomatology been shown, the regular schedular standards do 
contemplate ratings higher than the currently assigned 40 
percent.  Further, the Board notes that the evidence also 
does not establish that his disability necessitates frequent 
periods of hospitalization.  In light of the foregoing, the 
veteran's claim does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Therefore, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2001).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 40 percent for lumbar disc 
disease.  In reaching its decision, the Board considered the 
complete history of the disability at issue as well as the 
current clinical manifestations and the effect the disability 
has on the earning capacity of the veteran.  See 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2001).  In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
there was no approximate balance of positive and negative 
evidence on record, reasonable doubt could not be resolved in 
the veteran's favor.



ORDER

An evaluation in excess of 40 percent for lumbar disc disease 
is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

